Exhibit 10.70

EMPLOYMENT AGREEMENT

EMPLOYMENT AGREEMENT, entered into on June 28, 2017 and effective as of
August 1, 2017 (the “Effective Date”), between Monro Muffler Brake, Inc. (the
“Company”) and Brett Ponton (the “Executive”). 

WHEREAS, the Company and the Executive wish for the Executive to be employed by
the Company upon the terms and conditions as set forth herein; and 

NOW, THEREFORE, in consideration of the mutual covenants and promises herein
contained, and other good and valuable consideration, the receipt and
sufficiency of which are hereby acknowledged, the parties hereto agree as
follows: 

1.     Employment and Duties. 

1.1     Employment by the Company. The Company hereby agrees to employ the
Executive for the Term (as herein defined), to render exclusive and full-time
services in the capacity of President of the Company (effective as of the
Effective Date) and Chief Executive Officer (“CEO”) of the Company (effective as
of October 2, 2017), subject to the control and direction of the Company’s Board
of Directors (the “Board”).  With the approval of the Board (which shall not be
unreasonably withheld or delayed), the Executive may (A) serve on the board of
directors (or similar body) of one company that does not compete with the
Company where such service would not otherwise violate his obligations
hereunder, and (B) serve on the board of directors (or similar body) of one or
more charitable entities; provided that such activities do not either
individually or in the aggregate interfere in any material respect with the
performance of his duties and responsibilities hereunder.  During the Term, the
Executive will be nominated as a director on the Board. 

1.2     Duties/Authority. The Executive shall have responsibility for the
conduct of the business and fiscal affairs of the Company and the general
supervision of and control over the assets, business interests, and agents of
the Company, in each case subject to the control and direction of the Board. The
Executive’s duties hereunder shall be consistent with the duties,
responsibilities, and authority generally incident to the positions of CEO or
President and such other reasonably related duties as may be assigned to him
from time to time by the Board consistent with his role as a senior executive. 

1.3     Principal Place of Employment.  The Executive’s principal place of
employment shall be at the Company’s headquarters in Rochester, New York,
subject to customary travel.    

2.     Term of Employment. The “Term” of this Agreement shall commence on the
Effective Date and end on the third anniversary of the Effective Date (the
“Initial Term”), unless sooner terminated as provided herein.   Unless earlier
terminated, the Term shall automatically renew (each a “Renewal Term”) at the
end of the Initial Term and on each anniversary thereafter for a period of one
(1) year unless either party shall give written notice of intent not to extend
the then-current Term to the other party not later than ninety (90) days prior
to the end of then-current Term.    References herein to the Term shall mean the
period of the Executive’s employment during the Initial Term and any Renewal
Term. 



1

--------------------------------------------------------------------------------

 

 



3.     Compensation. 

3.1     Salary. As consideration for services rendered, the Company shall pay
the Executive during the Term a salary of $550,000 per annum (the “Base
Salary”), payable not less frequently than monthly in accordance with the
Company’s payroll practices. The Executive’s Base Salary will be reviewed
annually by the Compensation Committee of the Board (the “Committee”) and may be
increased (but not decreased without the Executive’s written consent) to reflect
the Executive’s performance and responsibilities. 

3.2     Annual Bonus. Pursuant to the Monro Muffler Brake, Inc. Management
Incentive Compensation Plan (as such plan may be amended or replaced from time
to time, the “Bonus Plan”), the Company shall pay the Executive, as soon as
practicable and within 120 days of its fiscal year-end, a cash bonus in respect
of each prior fiscal year during the Term (beginning with the fiscal year ending
in March 2018, and prorated for such year based on the time employed hereunder
during such year), of 90% of Base Salary if the Company achieves its threshold
performance levels and 100% of Base Salary if the Company achieves target level
of performance set by the Committee with respect to such year, increased up to a
maximum of 150% of Base Salary pursuant to the terms of the Bonus Plan’s matrix
/formula in effect for such year if the Company exceeds such performance targets
as determined by the Committee (the “Annual Bonus”). The Committee will consult
with the Executive in respect of the setting of performance goals, matrices,
metrics and thresholds with respect to each fiscal year during the Term.  If
this Agreement terminates other than at the end of a fiscal year and if the
Executive is entitled to a pro rata bonus for such partial year pursuant to
Section 5 hereof, such pro rata bonus shall be equal to the bonus the Executive
would have received under the Bonus Plan, based on the Company’s actual
performance during such fiscal year, had he been employed by the Company for the
entire fiscal year, multiplied by a fraction, the numerator of which shall be
the number of days during such fiscal year he was so employed and the
denominator of which shall be the number of days in such fiscal year (the “Pro
Rata Bonus”). The Executive may be entitled to the Annual Bonus for the year
prior to the year in which the Executive is terminated, to the extent not yet
paid (the “Preceding Bonus”). The Executive shall be entitled to receive the
Preceding Bonus and/or the Pro Rata Bonus, as applicable: (i) at the same time
the annual bonuses for the same periods are paid to other senior-level
executives of the Company; and (ii) only to the extent the Company’s Board or
any Committee designated by the Board determines to pay such bonus to the
executive-level employees of the Company pursuant to achievement of performance
under the Bonus Plan. The Annual Bonus shall, in all respects, be subject to the
terms of the Bonus Plan, except that Annual Bonuses will be paid in cash and no
Annual Bonuses will be deferred absent the Executive’s prior written consent. 

﻿

3.3     Signing Bonus. On or promptly following the Effective Date, the Company
shall pay the Executive a cash signing bonus of $600,000 (the “Signing
Bonus”).   If the Executive’s employment is terminated by the Company for Cause
or the Executive resigns other than for Good Reason, in either case within one
(1) year following the Effective Date, the Executive shall promptly repay to the
Company the product of (A) the Signing Bonus and (B) a fraction, the numerator
of which is (x) 12 minus (y) the number of complete months from the Effective
Date through the date of termination, and the denominator of which is 12.



2

--------------------------------------------------------------------------------

 

 



3.4     Equity Awards.

﻿

(A)     Standard Option Grant.  Effective as of the Effective Date, the Company
shall grant Executive  a nonqualified stock option to purchase 300,000 shares of
the Company’s Common Stock (the “Option”) under the terms of the 2007 Stock
Incentive Plan (the “Plan”). The Option shall be subject to the Company’s
standard form of nonqualified option grant agreement and shall have an exercise
price per share equal to the fair market value of one share of the Company’s
Common Stock on the Effective Date, as determined in accordance with the Plan,
and shall have a six-year term.  Subject to the Executive’s continued employment
with the Company, except as provided below or in the Plan in connection with a
Change in Control,  the Option shall vest and become exercisable with respect to
the shares of Common Stock in accordance with the following schedule: 

﻿

Vesting Date

 

Amount
Exercisable

 

﻿

1st Anniversary of the Date of the Award

 

33-1/3%

 

﻿

 

 

 

﻿

2nd Anniversary of the Date of the Award

 

66-2/3%

 

﻿

 

 

 

﻿

2 years and 11 months following the Date of the Award

 

100%

 

﻿

(B)     Special Option Grant.  Effective as of the Effective Date, the Company
shall grant Executive a nonqualified stock option to purchase 100,000 shares of
the Company’s Common Stock (the “Special Option”) under the terms of the Plan.
The Special Option shall be subject to the Company’s standard form of
nonqualified option grant agreement but shall have an exercise price of $65 per
share, and shall have a six-year term. Subject to the Executive’s continued
employment with the Company, except as provided below or in the Plan with
respect to a Change in Control,  the Special Option shall vest and become
exercisable only if the closing price of the Company’s Common Stock is $65 or
higher for 45 consecutive trading days.

﻿

(C)     Restricted Stock Unit Grant.  Effective as of the Effective Date, the
Company shall grant Executive restricted stock units with respect to 30,000
shares of the Company’s Common Stock (the “RSUs”) under the terms of the Plan.
The RSUs shall be subject to the Company’s standard form of restricted stock
unit grant agreement.   The RSUs shall have dividend equivalent rights.  Subject
to the Executive’s continued employment with the Company, except as provided
below or in the Plan with respect to a Change in Control,  the RSUs shall
vest in accordance with the following schedule: 

﻿

﻿

Vesting Date

 

Portion of
RSUs Vested

 

﻿

1st Anniversary of the Date of the Award

 

33-1/3%

 

﻿

 

 

 

﻿

2nd Anniversary of the Date of the Award

 

66-2/3%

 

﻿

 

 

 

﻿

2 years and 11 months following the Date of the Award

 

100%

 

﻿

(D)     Each of the Option, Special Option, and RSUs (collectively, together
with any other equity grants made to the Executive, the “Equity Awards”) will
permit (i) broker assisted cashless/net exercise, as applicable, and (ii) net
withholding for taxes to the maximum extent permitted by law.



3

--------------------------------------------------------------------------------

 

 



3.5     Participation in Employee Benefit Plans. The Executive shall be
permitted during the Term, if and to the extent eligible, to participate in any
group life, hospitalization or disability insurance plan, health program, or any
pension plan or similar pension or welfare benefit, fringe, benefit plan, or
perquisite arrangement of the Company, which is available generally to other
senior executives of the Company. 

3.6      Expenses. Subject to such policies generally applicable to senior
executives of the Company, as may from time to time be established by the Board,
the Company shall pay or reimburse the Executive for all reasonable expenses
(including travel expenses) actually incurred or paid by the Executive during
the Term in the performance of the Executive’s services under this Agreement
(“Expenses”) upon presentation of expense statements or vouchers or such other
supporting information as it may require.  In addition, (i) the Company shall
provide the Executive temporary housing in the Rochester, New York area for up
to one (1) year following the Effective Date and shall pay reasonable commuting
expenses for Executive for up to one year (or, if earlier, until he relocates
his primary residence to the Rochester, New York area), and (ii) the Company
shall reimburse the Executive for the reasonable costs of moving his household
goods to the Rochester, New York area, which reimbursements under (i) and (ii)
shall be on a tax neutral basis to the Executive.  The Company shall also,
promptly following presentation of an invoice, reimburse the Executive (or
directly pay) for up to $25,000 of attorneys’ fees and costs incurred by the
Executive in connection with the negotiation and drafting of this Agreement.

3.7     Vacation. The Executive shall be entitled to four (4) weeks’ vacation
per year, but in no event less any other senior executive. 

3.8     Additional Benefits. The Executive shall be entitled to the use of an
automobile comparable to that provided to other senior executives in connection
with the rendering of services to the Company pursuant to this Agreement,
together with reimbursement for all gas, maintenance, insurance and repairs
required by reason of his use of such vehicle. 

3.9     Controlling Document. To the extent there is any inconsistency between
the terms of this Agreement and the terms of any plan or program under which
compensation or benefits are provided hereunder, this Agreement shall control.
Otherwise, the Executive shall be subject to the terms, conditions and
provisions of the Company’s plans and programs, as applicable.

3.10    Indemnification/Insurance.    To the maximum extent permitted by
applicable law, the Company agrees to indemnify, defend and hold the Executive
harmless, to the maximum extent permitted by law against any and all losses,
judgments, liabilities, claims, fines and amounts paid in settlement of, and
expenses (including attorneys’ fees and expenses) incurred by him in connection
with any claim in connection with or arising out of the Executive’s service as
an officer or director to the Company or any of its subsidiaries or affiliates
(and the service at the request of the Company as a director, officer, member,
employee, or agent of another corporation or a partnership, joint venture,
trust, or other enterprise), and the defense of any action or proceeding (or any
appeal therefrom) in which he is a party by reason of the fact that the
Executive is or was an officer or director of the Company, but in all events
excluding the Executive’s fraud or intentional misconduct.  The Company agrees
to advance all of the Executive’s reasonable attorneys’ fees, costs and expenses
of independent counsel selected by and representing the Executive in connection
with any such action or proceeding, provided that such selection shall be
subject to the Company’s written consent (which shall not be



4

--------------------------------------------------------------------------------

 

 



unreasonably withheld).   The Executive shall promptly repay any such advance if
there is a final determination by a court that the Executive was not entitled to
indemnification in connection therewith.  Without limiting the foregoing, the
Company agrees that it shall maintain directors’ and officers’ and errors and
omissions liability insurance, which insurance shall cover the Executive during
the Term and following the termination thereof for any or no reason for a period
of not less than six (6) years, on the same basis as such coverage is provided
to the Company’s directors and other executive officers.

4.     Termination or Removal from Duties. 

4.1     Termination Upon Death. This Agreement shall terminate automatically
upon the Executive’s death. 

4.2     Removal from Position Upon Disability. If during the Term, as a result
of Disability, the Executive is unable to perform the essential functions of his
job with or without reasonable accommodation, the Company, by written notice to
the Executive, shall have the right to remove him from his position. The
Executive’s status as an inactive employee of the Company shall continue after
such removal for the period of time that his Disability continues. However, the
Company shall have no obligation to reinstate or otherwise continue the
Executive’s employment if he should recover from his Disability and any such
termination shall not constitute a termination without Cause or without Good
Reason (as herein defined). For purposes hereof, “Disability” shall mean that
the Executive either (i) is unable to engage in any substantial gainful activity
by reason of any medically determinable physical or mental impairment that can
be expected to result in death or can be expected to last for a continuous
period of not less than twelve (12) months or (ii) is, by reason of any
medically determinable physical or mental  impairment that can be expected to
result in death or can be expected to last for a continuous  period of not less
than 12 months, receiving income replacement benefits for a period of not
less  than three months under the Company’s accident and health plan.  The
existence of a Disability shall be determined by a reputable, licensed physician
selected by the Company in good faith, whose determination shall be final and
binding on the parties. 

﻿

4.3     Termination for Cause. The Company may at any time, by written notice to
the Executive, terminate the Executive’s employment hereunder for Cause. For
purposes hereof, the term “Cause” shall mean: (A) Executive’s conviction of or
pleading guilty or no contest to a felony; (B) failure or refusal of the
Executive in any material respect (i) to perform the duties of his employment or
to follow the lawful and proper directives of the Board (other than during
periods of illness or permitted leave), provided such duties or directives are
consistent with this Agreement and such duties or directives have been given to
the Executive in writing, or (ii) to comply with the reasonable and
material written policies or regulations of the Company (so long as same are not
inconsistent with this Agreement) as may be established from time to time for
employees generally and provided or made available to the Executive in advance,
if such failure or refusal under either clause (i) or clause (ii) continues
uncured for a period of 15 days after written notice thereof, specifying the
nature of such failure or refusal and requesting that it be cured, is given by
the Company to the Executive; (C) any willful or intentional act of the
Executive committed for the purpose, or having the reasonably foreseeable
effect, of materially injuring the Company, its business or reputation or of
improperly or unlawfully converting for the Executive’s own personal benefit any
material property of the Company (provided, however, that no act or omission, on
the Executive’s part shall be considered “willful or intentional” if



5

--------------------------------------------------------------------------------

 

 



done at the direction of counsel for the Company (or upon a written or
electronic determination of such counsel as to the permissibility of such action
or omission) or unless done or omitted to be done, by the Executive not in good
faith and without reasonable belief that his action or omission was in the best
interest of the Company); or (D) any material violation or material breach of
the provisions of Section 7 of this Agreement. For the avoidance of doubt, the
Company’s failure to attain operating or other goals shall not be grounds for a
termination for “Cause”.  In order to constitute Cause, the Company must deliver
written notice to the Executive of the grounds purporting to constitute Cause
within forty-five (45) days of the Board first becoming aware of such grounds,
and Cause shall only exist if a majority of the Board (excluding the Executive)
has formally resolved, after a hearing at which Executive (together with
counsel) is permitted to present, that the Executive’s actions or omissions
constitute Cause hereunder. 

4.4     Termination without Cause. During the Term, the Company may terminate
the Executive’s employment without Cause at any time. 

4.5     Termination with or without Good Reason. With forty-five (45) days prior
written notice to the Company (which will be provided by the Executive, if at
all, within forty-five (45) days of the occurrence of the grounds purporting to
constitute Good Reason (or if later, the Executive’s actual knowledge of such
purported grounds), this Agreement and the Executive’s employment hereunder may
be terminated by the Executive with or without Good Reason. For purposes of this
Agreement, “Good Reason” means: (i) the Company’s material breach of this
Agreement or any other arrangement to which the Company is a party with the
Executive; (ii) the Board requiring the Executive to act, or omit to act, in a
way that the Executive reasonably believes is illegal; (iii) a material
diminution in the Executive’s Base Salary or target Annual Bonus, (iv) the
Company’s failure to pay amounts or benefits when due; or (v) a material
diminution in the Executive’s responsibilities, duties, authorities, including
reporting structure, or adverse change in the Executive’s position(s) (provided
that it shall not constitute Good Reason if the Executive is nominated to serve
(or, as applicable, continue) on the Board if the Company’s shareholders reject
such nomination); provided, however, that a termination by the Executive for
Good Reason pursuant to (i) through and including (v) shall be effective only
if, within 15 days following the delivery of written notice of a termination for
Good Reason by Executive to the Company, the Company has failed to cure the
circumstances giving rise to the Good Reason. The written notice of termination
for Good Reason must specify in reasonable detail the facts and circumstances
claimed to provide a basis for termination of the Executive’s employment under
the provision so indicated, if applicable. 

Any resignation pursuant to the terms of this Section shall not constitute a
breach of this Agreement by either party. 

5.     Rights and Obligations of the Company and the Executive Upon Termination,
or Removal. Other provisions of this Agreement notwithstanding, upon the
occurrence of an event described in Section 4, the Executive shall be paid the
“Accrued Obligations” (as defined below) and the parties shall have the
following rights and obligations: 

5.1     Death. If the Executive’s employment is terminated by reason of the
Executive’s death, the Company shall pay the Executive’s estate, in one lump sum
amount, one year’s Base Salary (as in effect as of the date of termination,
disregarding any reductions), payable as soon as practicable and no later than
the last day of the calendar year of the Executive’s death (or if later,



6

--------------------------------------------------------------------------------

 

 



the fifteenth (15th) day of the third month following such death); plus (B) any
Preceding and/or Pro Rata Bonus to which the Executive is entitled, which shall
be paid in accordance with Section 3.2 (without duplication for any Accrued
Amounts).   Further, the unvested portion of the Equity Awards (other than the
Special Option) will vest on a prorated basis based on a fraction the numerator
of which is the number of days during the applicable vesting period in which
such termination occurs (or if none, the applicable grant date) that the
Executive was employed by the Company and the denominator of which is the number
of days in the applicable vesting period (“Pro Rata Vesting”).

5.2     Disability. 

(A)     If the Executive is removed from his position because of a Disability,
the Executive, for the period of time during which his Disability continues, may
continue to participate in certain of the employee benefit plans in which he
participated immediately prior to his removal. These benefits would include
participation in, as applicable and to the extent defined in the Company’s
applicable plans, group life, medical/dental and disability insurance plans,
each at the same ratio of employer/employee contribution as applicable to the
Executive immediately prior to his removal; and, thereafter, at the same ratio
of employer/employee contribution as then-applicable to other executive-level
employees in the Company. In addition, the Executive shall be entitled to
compensation and benefits accrued through the date of his removal from his
duties, including any amounts payable to the Executive under any Company profit
sharing or other employee benefit plan up to the date of removal. For avoidance
of doubt, the payment of any bonus to which the Executive may be entitled for
the period of time up to the date of his removal pursuant to Section 4.2 hereof,
would be paid pursuant to Section 5.2(B)(ii), below. However, the Executive’s
rights to bonuses and fringe benefits accruing after his removal, if any, shall
cease upon such removal; provided, however, that nothing contained in this
Agreement is intended to limit or otherwise restrict the availability of any
benefits to the Executive required to be provided pursuant to Section 4980B of
the Code or under employee benefit plans of the Company. 

﻿

(B)     The Executive shall be entitled to payments equal to: (i) the lesser of
(a) one year’s Base Salary (as in effect as of the date of removal, disregarding
any reductions), or (b) the amount of Base Salary that would have been payable
to the Executive from the date of removal through the scheduled expiration of
the Initial Term or then Renewal Term of the Agreement, either (a) or
(b) payable as continued payment of Base Salary (payable in accordance with the
Company’s payroll practice) for the lesser of one year or through the scheduled
expiration of the Initial Term or then Renewal; plus (ii) any Preceding and/or
Pro Rata Bonus to which the Executive is entitled which shall be paid in
accordance with Section 3.2.   Further, the Executive will receive Pro Rata
Vesting. 

5.3     Termination for Cause or without Good Reason. If the Executive’s
employment shall be terminated (A) by the Company for Cause, or (B) by the
Executive without Good Reason, the Company shall pay the Executive his Base
Salary through the date of termination at the rate then in effect and shall
reimburse the Executive for any Expenses incurred but not yet paid and shall
have no further obligations to the Executive under this Agreement (other than
the Accrued Obligations, which shall remain payable). 



7

--------------------------------------------------------------------------------

 

 



5.4     Termination without Cause, with Good Reason or by the Company at the end
of the Term. If the Executive’s employment is terminated (A) by the Company
without Cause, (B) by the Executive with Good Reason, or (C) due to nonextension
of the Term by the Company pursuant to Section 2,  the Company shall pay (unless
otherwise noted, in the normal course) to the Executive or provide the following
amounts or benefits: 

(i)      to the extent not yet paid, the Executive’s Base Salary through the
date of termination at the rate in effect on the date of termination; 

(ii)     two years’ Base Salary (as in effect as of the date of such termination
or resignation, disregarding any reductions), payable as continued payment of
Base Salary (payable in accordance with the Company’s payroll practices); 

(iii)    payment of the Preceding (to the extent unpaid) and/or Pro Rata Bonus
to which the Executive is entitled, which shall be paid in accordance with
Section 3.2;  

(iv)     payment of 100% of the Executive’s COBRA premiums for eighteen (18)
months for the Executive and his beneficiaries (or such lesser time that the
Executive and/or his beneficiaries remain eligible for COBRA coverage) (the
“COBRA Period”),  and

(v)      any and all stock options (excluding the Special Option), the RSUs, and
any Equity Award that have been granted to the Executive (that have neither
expired nor been previously exercised by the Executive) through the termination
date shall be deemed fully vested on such termination date and,  in respect of
any stock options, immediately exercisable for a period of one (1) year
following such date (but, in no case, beyond each such option’s specified
expiration date), all in accordance with the other terms of any such plan or
grant. 

All payments to be provided to the Executive under this Section 5.4 (other than
the Accrued Obligations) shall be subject to the Executive’s (x) compliance with
the restrictions in Section 7 and (y) the Executive’s and the Company’s
execution, within sixty (60) days of the Executive’s termination, of a general
release and waiver of claims against the Company, its officers, directors,
employees and agents,  from any and all liability arising from the Executive’s
employment relationship with the Company (which release will include an
agreement between both parties not to disparage the other but no other Executive
covenants beyond those contained herein)  and applicable carveouts for
applicable claims that survive termination (including, without limitation,
claims in respect of indemnification, contribution, D&O insurance, E&O
insurance, equity rights in respect of the Equity Award (or shares acquired
thereunder), rights to enforce the employment agreement (and the severance
obligations thereunder, etc.)) that is not revoked and that is reasonably
acceptable to the Company (the “Release Condition”).  Any payments payable
during such sixty (60) day period (other than Accrued Obligations) shall accrue
and be payable on the first payroll following such period subject to the
effectiveness of such Release Condition, except where, following such
effectiveness of such Release Condition, such earlier payment may be paid
without violating Section 409A (as defined below). 

“Accrued Obligations” means (i) without duplication, the Base Salary accrued but
unpaid through the date of termination, (ii) reimbursement, as soon as possible
and in all events within sixty (60) days following submission by the Executive
to the Company of appropriate supporting documentation for any unreimbursed
business expenses incurred by the Executive in accordance with Company policy,
prior to the date of termination of the Executive’s employment;  and  (iii)  



8

--------------------------------------------------------------------------------

 

 



vested employee benefits, if any, as to which the Executive may be entitled
under the employee benefit plans (within the meaning of Section 3(3) of the
Employee Retirement Income Security Act, as amended) or other compensatory or
benefit arrangements of the Company for which the Executive is eligible or
participating (other than severance plans).   Unless otherwise provided in this
Agreement, the Company shall pay the Accrued Obligations to the Executive as
soon as practicable within fifteen (15) days following termination, or such
earlier date as may be required by law (other than any benefits, which shall be
paid or provided in accordance with the terms of the applicable plan).

﻿

The Executive shall be under no obligation to seek other employment or to
otherwise mitigate the obligations of the Company under this Agreement, and
there shall be no offset against amounts or benefits payable by the Company to
the Executive without the express written consent of the Executive. 

﻿

6.     Change in Control. 

﻿

6.1     In the event of the occurrence of a Change in Control of the Company,
the Executive shall remain employed by the Company, pursuant to the terms and
conditions of this Agreement.  If, within two (2) years after the Change in
Control, (A) the Executive’s employment is terminated without Cause, (B) the
Term ends due nonextension of the Term by the Company pursuant to Section 2, or
(C) the Executive resigns for Good Reason (which for this purpose will also
include) (each, a “Qualifying CIC Termination”): 

(i)      a material diminution in his duties as set forth in Section 1.2 of this
Agreement (to include no longer acting as chief executive officer or president
of the “parent company”); or

(ii)     in the case of the sale of the Company, the Executive is not offered a
comparable position (as chief executive officer or president of the “parent
company”) by the buyer. 

﻿

6.2     Upon a termination such Qualifying CIC Termination, the Executive will,
in addition to the Accrued Obligations, receive in one lump sum amount, unless
otherwise noted: 

(A)     to the extent not yet paid, the Executive’s Base Salary through the date
of termination at the rate in effect on the date of termination; 

(B)     two years’ Base Salary (as in effect as of the date of such termination
or resignation, disregarding any reductions), payable as a lump sum as soon as
practicable following termination but in no event later than the sixtieth (60th)
day following such termination; 

(C)     payment of any unpaid Preceding Bonus as soon as practicable but within
fifteen (15) days following such termination;

(D)     an Annual Bonus based on actual performance through the date of
termination on a prorated basis (determined by multiplying the Annual Bonus as
if the Executive had been employed for the entire fiscal year multiplied by a
fraction, the numerator of which shall be the number of days during such fiscal
year he was so employed and the denominator of



9

--------------------------------------------------------------------------------

 

 



which shall be the number of days in such fiscal year),  which shall be paid as
soon as practicable following termination but in no event later than March 15th
of the calendar year following the year of such termination;  

(D)     payment of 100% of the Executive’s COBRA premiums for the COBRA Period
for the Executive and his beneficiaries; and

(E)     any and all stock options (excluding the Special Option), the RSUs, and
any Equity Award that have been granted to the Executive (that have neither
expired nor been previously exercised by the Executive) through the termination
date shall be deemed fully vested on such termination date and, in respect of
any stock options, immediately exercisable for a period of one (1) year
following such date (but, in no case, beyond each such option’s specified
expiration date), all in accordance with the other terms of any such plan or
grant. 

All payments to be provided to the Executive under this Section shall be subject
to the Executive’s (x) compliance with the restrictions in Section 7 to the
extent described in Section 7.5 and (y) satisfaction of the Release Condition. 
Any payments payable during the Release Condition’s sixty (60) day period (other
than Accrued Obligations) shall accrue and be payable on the first payroll
following such period subject to the effectiveness of such Release Condition,
except where, following such effectiveness of such Release Condition, such
earlier payment may be paid without violating Section 409A.

6.3     For purposes of this Agreement, a “Change in Control” shall mean any of
the following: (A) any person who is not an “affiliate” (as defined in Rule
12b-2 under the Securities Exchange Act of 1934, as amended) of the Company as
of the date of this Agreement becomes the beneficial owner, directly or
indirectly, of 50% or more of the combined voting power of the then outstanding
securities of the Company except pursuant to a public offering of securities of
the Company; (B) the sale of the Company substantially as an entity (whether by
sale of stock, sale of assets, merger, consolidation, or otherwise) to a person
who is not an affiliate of the Company as of the date of this Agreement; or
(C) there occurs a merger, consolidation or other reorganization of the Company
with a person who is not an affiliate of the Company as of the date of this
Agreement, and in which shareholders of the Company immediately preceding the
merger hold less than 50% (the voting and consent rights of Class C Preferred
Stock shall be disregarded in this calculation) of the combined voting power for
the election of directors of the Company immediately following the merger;
provided, however, that Change in Control for this purpose satisfies the payment
event requirements of Section 409A. For purposes of this Section 6.3, the term
“person” shall include a legal entity, as well as an individual. A Change in
Control shall not be deemed to occur because of the sale or conversion of any or
all of Class C Preferred Stock of the Company unless there is a simultaneous
change described in clauses (A), (B) or (C) of the preceding sentence.     

6.4     The Executive shall be under no obligation to seek other employment or
to otherwise mitigate the obligations of the Company under this Agreement, and
there shall be no offset against amounts or benefits payable by the Company to
the Executive without the express written consent of the Executive. 



10

--------------------------------------------------------------------------------

 

 



7.     Confidentiality and Covenant against Competition.

7.1     Non-Disclosure. The Executive shall forever hold in a fiduciary capacity
for the benefit of the Company all secret or confidential information, knowledge
or data relating to the Company or any of its affiliated companies, and their
respective businesses, which shall have been obtained by the Executive during
the Executive’s employment by the Company or any of its affiliated companies and
which shall not be public knowledge (other than as a result of a breach of this
Section 7.1 by the Executive). The Executive shall not, without the prior
written consent of the Company or except as required by law or in a judicial or
administrative proceeding with subpoena powers, communicate or divulge any such
information, knowledge or data to anyone other than the Company and those
designated by it.  Nothing in this Agreement prohibits the Executive from
reporting possible violations of federal law or regulation to any governmental
agency or entity, or making other disclosures, that are protected under the
whistleblower provisions of federal law or regulation (or similar state laws) or
receipt of awards thereunder.  The Executive will not need the prior
authorization of the Board to make any such reports or disclosures and the
Executive will not be required to notify the Company that the Executive has made
such reports or disclosures. 

7.2     Non-Competition. The Executive will not, during the period of the
Executive’s employment with the Company, and for a period of two years
thereafter, directly or indirectly, (a) engage in (as a principal, partner,
director, officer, stockholder (except as permitted below), agent, employee,
consultant or otherwise); or (b) be financially interested in, any entity
materially engaged in the business of the Company. Nothing contained herein
shall prevent the Executive from owning beneficially or of record not more than
five percent (5%) of the outstanding equity securities of any entity whose
equity securities are registered under the Securities Act of 1933, as amended,
or are listed for trading on any recognizable United States or foreign stock
exchange or market. The “business of the Company” shall be defined as the
automotive repair/maintenance services, as well as the sale and service of tires
and tire related accessories.  “Materially engaged” means annual revenue from
the business of the Company exceeding ten percent (10%) of the entity’s total
annual revenue. 

7.3     Non-Solicitation of Employees. The Executive will not, during the period
of the Executive’s employment with the Company, and for a period of one year
after the termination of the Executive’s employment with the Company for any
reason, directly or indirectly, recruit, solicit or otherwise induce or attempt
to induce any employee of the Company to leave the employment of the Company,
nor knowingly hire any such employee at any enterprise with which the Executive
is then affiliated.  This Section 7.3 shall not apply to general advertisements
to hire employees not directed at individuals described herein or employees
terminated by the Company without “cause.”

7.4     Enforceability of Provisions. If any restriction set forth in this
Section 7 is found by any court of competent jurisdiction to be unenforceable
because it extends for too long a period of time or over too great a range of
activities or in too broad a geographic area, it shall be interpreted to extend
only over the maximum period of time, range of activities or geographic area as
to which it may be enforceable, it being understood and agreed that by the
execution of this Agreement, the parties hereto regard the restrictions herein
as reasonable and compatible with their respective rights. 



11

--------------------------------------------------------------------------------

 

 



7.5     Remedy for Breach. The Executive hereby acknowledges that the provisions
of this Section 7 are reasonable and necessary for the protection of the Company
and its respective subsidiaries and affiliates. In addition, the Executive
further acknowledges that the Company and its respective subsidiaries and
affiliates will be irrevocably damaged if such covenants are not specifically
enforced. Accordingly, the Executive agrees that, in addition to any other
relief to which the Company may be entitled, the Company will be entitled to
seek and obtain injunctive relief (without the requirement of any bond) from a
court of competent jurisdiction for the purposes of restraining the Executive
from an actual or threatened breach of such covenants. In addition, and without
limiting the Company’s other remedies, in the event that Executive has committed
any material breach of such covenants in this Section 7, the Company will have
no obligation to pay any of the amounts that remain payable by the Company in
Sections 5 and 6 of this Agreement.

7.6     Public Statements.  The Company shall not, and shall direct its officers
and directors not to, issue any press release or similar documents regarding the
Executive’s employment or termination of employment without the Executive’s
prior written consent (which shall not be unreasonably withheld).

8.     Executive’s Representations. The Executive represents that he is not
precluded from performing this employment by reason of a pre-existing
contractual restriction or physical or mental disability. Upon any breach or
inaccuracy of the foregoing, the terms and benefits of this Agreement shall be
null and void. The Executive shall indemnify and hold harmless the Company from
and against any and all claims, liabilities, damages and reasonable costs of
defense and investigation arising out of any breach or inaccuracy in any of the
foregoing representations.   The parties acknowledge and agree that the
Executive has provided the Company with his employment agreement with his prior
employer for purposes of enforcement thereof, and the Company acknowledges and
agrees that the Executive’s service hereunder is not a breach thereof.

9.     Other Provisions. 

9.1     Withholdings. The Company may withhold from any amounts payable under
this Agreement such Federal, state or local taxes as shall be required to be
withheld pursuant to any applicable law or regulation. 

9.2     Notices. Any notice or other communication required or which may be
given hereunder shall be in writing and shall be delivered personally,
telecopied, or sent by certified, registered or express mail, postage prepaid,
to the parties at the following addresses or at such other addresses as shall be
specified by the parties by like notice, and shall be deemed given when so
delivered personally, telecopied or if mailed, two days after the date of
mailing, as follows: 

 

 

(a)

if to the Company, to it at: 

Monro Muffler Brake, Inc. 

200 Holleder Parkway 

Rochester, New York 14615 

Attention: Chief Financial Officer 



12

--------------------------------------------------------------------------------

 

 



with a copy to: 

﻿

Monro Muffler Brake, Inc. 

200 Holleder Parkway 

Rochester, New York 14615 

Attention: General Counsel 

 

 

(b)

if to the Executive, at the address noted in the Company’s payroll records. 

9.3     Entire Agreement. This Agreement, together with the Bonus Plan and the
Plan and agreements evidencing the Option, the Special Option and the RSUs,
contains the entire understanding of the Company and the Executive with respect
to the subject matter hereof. 

9.4     Waivers and Amendments. This Agreement may not be amended or modified
otherwise than by a written agreement executed by the parties hereto or their
respective successors and legal representatives. No delay on the part of any
party in exercising any right, power or privilege hereunder shall operate as a
waiver thereof, nor shall any waiver on the part of any party of any right,
power or privilege hereunder, nor any single or partial exercise of any right,
power or privilege hereunder preclude any other or further exercise thereof or
the exercise of any other right, power or privilege hereunder. 

9.5     Governing Law; Jurisdiction; Arbitration. This Agreement shall be
governed by and construed and enforced in accordance with and subject to, the
laws of the State of New York applicable to agreements made and to be performed
entirely within such state.  All disputes relating to this Agreement, the Equity
Award, the Bonus Plan or the Plan, including the Agreement’s enforceability,
other than requests for injunctive or other equitable relief with respect to
Section 7 hereof (where any such dispute shall be held in the courts of New York
and the United States District Courts for New York), shall be resolved by final
and binding arbitration before a panel of three arbitrators appointed by the
Judicial Arbitration and Mediation Service (JAMS), with the arbitration to be
held in New York, New York, and the costs of which are borne equally by the
Company and the Executive.   In the event of any such litigation or arbitral
proceeding, the losing party (as determined by the court or the arbitrator, as
applicable) shall reimburse the prevailing party upon entry of a final award
resolving the subject of the dispute for all reasonable legal expenses incurred.

9.6     Assignment. This Agreement shall inure to the benefit of and shall be
binding upon the Company and its successors. This Agreement is personal to the
Executive and shall not be assignable by Executive otherwise than by will or the
laws of descent and distribution. The Company will require any successor
(whether direct or indirect, by purchase, merger, consolidation or otherwise) to
all or substantially all of the business and/or assets of the Company to
expressly assume and agree to perform this Agreement in the same manner and to
the same extent that the Company would be required to perform it if no such
succession had taken place, provided, that the Company will remain liable for
liabilities hereunder in the event that such succession is accomplished other
than through a transfer in an arms-length transaction to unrelated third
parties. As used in this Agreement, “Company” shall mean the Company as
hereinbefore defined and any successor to its business and/or assets as
aforesaid which assumes and agrees to perform this Agreement by operation of
law, or otherwise. 



13

--------------------------------------------------------------------------------

 

 



9.7     Headings. The headings in this Agreement are for reference purposes only
and shall not in any way affect the meaning or interpretation of this
Agreement. 

9.8     Severability. If any term, provision, covenant or restriction of this
Agreement, or any part thereof, is held by a court of competent jurisdiction of
any foreign, federal, state, county or local government or any other
governmental, regulatory or administrative agency or authority to be invalid,
void, unenforceable or against public policy for any reason, the remainder of
the terms, provisions, covenants and restrictions of this Agreement shall remain
in full force and effect and shall in no way be affected, impaired or
invalidated.

9.9     Section 280G.  In the event that the Executive becomes entitled to any
payments or benefits under this Agreement and any portion of such payments or
benefits, when combined with any other payments or benefits provided to
Executive (including, without limiting the generality of the foregoing, by
reason of the exercise or vesting of any stock options or the receipt or vesting
of any other equity awards), which in the absence of this Section 9.9 would be
subject to the tax (the “Excise Tax”) imposed by Section 4999 of the Internal
Revenue Code of 1986, as amended (the “Code”), then the amount payable to the
Executive under this Agreement shall, either (A) be reduced to the largest
amount or greatest right such that none of the amounts payable to the Executive
under this Agreement and any other payments or benefits received or to be
received by Executive as a result of, or in connection with, an event
constituting a change in the ownership or effective control of the Company or in
the ownership of a substantial portion of the assets of the Company (within the
meaning of Section 280G(b)(2)(A) of the Code) or the termination of employment
shall be treated as “parachute payments” within the meaning of Section
280G(b)(2) of the Code or (B) be made in full, with Executive bearing full
responsibility for any Excise Tax liability, whichever of (A) or (B) provides
the Executive with a larger net after-tax amount.  The Company shall cooperate
in good faith with the Executive in making such determination, including but not
limited to providing the Executive with an estimate of any parachute payments as
soon as reasonably practicable prior to an event constituting a change in the
ownership or effective control of the Company or in the ownership of a
substantial portion of the assets of the Company (within the meaning of Section
280G(b)(2)(A) of the Code).  Any reduction pursuant to this Section 9.9 shall be
made in a manner compliant with Section 409A of the Code.  This Section 9.9
shall apply in lieu of any provision applicable to the Executive under any other
agreement or arrangement (including the Plan) with respect to Section 4999 of
the Code.    All determinations with respect to this Section 9.9 shall be made
by an independent nationally recognized certified public accounting firm
reasonably acceptable to the Executive at the Company’s sole expense.  The after
tax amount shall be calculated, as applicable, using the maximum marginal income
tax rates for each year in which the payment is payable to the Executive (based
upon the rates in effect for such year as set forth in the Code at the relevant
time). 

9.10    Section 409A. The compensation and benefits provided under this
Agreement are intended to qualify for an exemption from or to comply with the
requirements of Section 409A of the Code and the treasury regulations and other
official guidance issued thereunder (collectively, “Section 409A”), so as to
prevent the inclusion in gross income of any compensation or benefits accrued
hereunder in a taxable year prior to the taxable year or years in which such
amount would otherwise be actually distributed or made available to the
Executive, and this Agreement shall be administered and interpreted consistent
with such intention. For purposes of Sections 4, 5 and 6 of this Agreement,
“removal,” “termination of the Executive’s



14

--------------------------------------------------------------------------------

 

 



employment” and words of similar import mean a “separation from service” with
the Company as defined by Section 409A. The reimbursement or payment of taxable
expenses contemplated hereunder to the Executive shall be made no later than the
end of the year following the year in which the expense was incurred, and the
expenses reimbursed in one year shall not affect the expenses eligible for
reimbursement in any other year. Where the sixty (60) day period for the
Executive to execute and not revoke a general release and waiver begins in one
calendar year and ends in the following calendar year, payment shall be made no
sooner than the first day of the following calendar year, unless such sooner
payment would not result in a violation of Section 409A.  Each payment shall be
a payment in a series of separate payments for all purposes under Section 409A.
   If the Executive is a “specified employee” within the meaning of Section 409A
at the time of his “separation from service” within the meaning of  Section
409A, then any payment otherwise required to be made to him under this Agreement
on account of his separation from service, to the extent such payment (after
taking in to account all exclusions applicable to such payment under Section
409A) is properly treated as deferred compensation subject to Section 409A,
shall not be made until the first business day after (i) the expiration of six
months from the date of the Executive’s separation from service, or (ii) if
earlier, the date of the Executive’s death (the “Delayed Payment Date”) and, on
the Delayed Payment Date, there shall be paid to the Executive or, if the
Executive has died, to the Executive’s estate, in a single cash lump sum, an
amount equal to aggregate amount of the payments delayed pursuant to the
preceding clause.

9.11    Counterparts. This Agreement may be executed simultaneously in two
(2) or more counterparts, each of which shall be deemed an original and all of
which together shall constitute one and the same instrument.

   

IN WITNESS WHEREOF, the parties have executed this Employment Agreement on
June 28, 2017. 

﻿

﻿

 

 

 

﻿

MONRO MUFFLER BRAKE, INC.

 

﻿

 

 

 

﻿

By:  

/s/ Brian J. D’Ambrosia

 

﻿

 

 

 

﻿

 

Brian J. D’Ambrosia

 

﻿

 

Senior Vice President- Finance and

 

﻿

 

Chief Financial Officer and Treasurer

 

﻿

 

 

 

﻿

 

/s/ Brett Ponton

 

﻿

 

Brett Ponton

 

﻿



15

--------------------------------------------------------------------------------